Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 1 of 19




                 EXHIBIT A
             Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 2 of 19



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS
 5
 6
 7
                                                                Case No. 17-cv-11730-DJC
 8
                                                                DECLARATION OF RANDY J.
 9
        GHASSAN ALASAAD et al.,                                 HOWE, EXECUTIVE DIRECTOR,
10                                                              OPERATIONS, OFFICE OF FIELD
11                                   Plaintiffs,                OPERATIO NS, U.S. CUSTOMS
                                                                AND BORDER PROTECTION,
12      V.                                                      DEPARTMENT OF HOMELAND
13                                                              SECURITY (DHS)
        KEVIN K. MCALEENAN, Acting Secretary
14      of the U.S. Department of Homeland Security,
        in his official capacity, et al.,
15
16                                   Defendants.
17
18     I, Randy J. Howe, hereby state as follows:
19
       1. I am the Executive Director of Operations, the Office of Field Operations (OFO), U.S .
20
21           Customs and Border Protection (CBP), Department of Homeland Security (DHS). I have
22           been employed with CBP for over 31 years and I have held this position since October,
23
             2017. I began my career in 1988 with the U.S. Immigration and Naturalization Service.
24
25           During my 30 years of federal service, I have held various leadership positions, including
26           Area Port Director, Buffalo; Assistant Director for Border Security; and Border Security
27
             Coordinator. Immediately prior to assuming my current role, I served as Director of Field
28
29           Operations for the Preclearance Field Office.
30
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIO S
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                      I of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 3 of 19



 1     2. In my role as the Executive Director for Operations, I am responsible for executing the
 2
          missions of CBP and, in particular, OFO. The CBP mission includes the enforcement of the
 3
          customs, immigration, and agriculture laws of the United States and hundreds of other laws
 4
 5        at the border on behalf of numerous federal agencies. OFO is the primary law enforcement
 6
          office responsible for securing the U.S. border at ports of entry (POEs) and Preclearance
 7
          locations outside of the U.S. , while facilitating lawful international trade and travel.
 8
 9     3. In my current position, I oversee the operations of more than 23 ,000 employees, with
10
          operations at 19 major field offices, 328 POEs, and 16 preclearance locations.
11
       4. As Executive Director, Operations, I am familiar with CBP ' s administration and
12
13        enforcement of legal requirements at the border, including the enforcement and
14
          administration of immigration and customs laws and the inspection, processing, and
15
          admission of persons and things that seek to enter or depart the United States. To
16
17        accomplish its mission, CBP Officers conduct searches and inspections at the border and
18
          PO Es. This requires using a variety of investigative and law enforcement techniques. It
19
          also entails the exercise of border search authority, which permits CBP Officers to detain
20
21        and search persons and goods at the border without suspicion.
22
       5. This declaration is based on my personal knowledge and other information obtained in the
23
          course of my official duties and responsibilities. I make this declaration in support of
24
25        Defendants ' motion for summary judgment in the above-captioned case.
26
       6. This declaration explains the unique nature of border inspections, describes the importance
27
          of border searches generally, and of electronic devices specifically, and demonstrates why a
28
29        warrant requirement would not only endanger national security, but threaten CBP ' s ability to
30
          meet its mission responsibilities at the border.
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FI ELD OPERATIONS
33   U.S. CUSTOMS AN D BORDER PROTECTION
                                                     2 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 4 of 19



 1     7. CBP's law enforcement mission is primarily interdictive in nature - identifying and
 2
          mitigating threats to border security and stopping prohibited and restricted goods and
 3
          inadmissible aliens from crossing the border, while facilitating and expediting the flow of
 4
 5        legitimate travelers and trade. See 6 U.S.C. § 211. In this role, CBP is responsible for
 6
          enforcing criminal and civil laws and administering comprehensive regulatory schemes.
 7
          CBP border enforcement efforts include those relating to immigration, customs,
 8
 9        international trade, child pornography, drug smuggling, weapons trafficking, financial
10
          crimes as well as national security and terrorism. In addition, CBP enforces a host of other
11
          laws at the border on behalf of various federal agencies. See, e.g., 31 U.S.C. § 5317; 19
12
13        CFR 161.2(a); 19 CFR Part 12. CBP accomplishes this mission by conducting border
14
          inspections of all persons and goods at ports of entry.
15
       8. Border inspections are unique and unlike any other law enforcement activity. CBP's
16
17        mission to inspect all people and things that cross the border must be balanced with its
18
          mission to facilitate the flow of travelers and trade. Over one million travelers per day go
19
          through U.S. ports of entry, and CBP has limited to no advance information about these
20
21        travelers. The sheer volume of people and merchandise passing through the border each day
22
          means CBP has a limited amount of time to determine the specific law enforcement actions
23
          appropriate for each encounter.
24
25     9. TECS is CBP's principal law enforcement and anti-terrorism database system used at the
26
          border to assist with inspections and determinations regarding admissibility of arriving
27
          persons. TECS includes law enforcement "lookouts" and other records entered by CBP and
28
29        other law enforcement agencies regarding persons of interest. These "lookouts" can include,
30
          for example, information pertaining to known or suspected criminals, wanted persons, and
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                    3 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 5 of 19



 1        persons of interest for law enforcement and counterterrorism purposes. TECS also receives
 2        Terrorist Screening Database (TSDB) data from the Federal Bureau of Investigation (FBI)
 3
          Terrorist Screening Center (TSC) via the Watchlist Service (WLS). TECS also includes law
 4
 5        enforcement records documenting certain inspections conducted by CBP at the border,
 6
          including border searches of electronic devices. CBP also has access to other sensitive and
 7
          classified information (though such information is not necessarily stored in TECS). CBP's
 8
 9        documentation of its inspections are official government records made by the agency to
10
          evidence the decisions made and activities undertaken by CBP during the course of the
11
          encounter.
12

13     10. CBP officers evaluate the totality of the circumstances for each encounter at the border and
14
          will consider every piece of relevant information available to determine if the person and
15
          goods are admissible into the United States, if there is a violation of any of the laws CBP
16
17        enforces or administers, or if there is a threat to border security.
18
       11. When CBP has advance information about travelers or merchandise, CBP compares the
19
          advance information against law enforcement and intelligence information and conducts risk
20
21        assessments to identify travelers or merchandise that warrant additional scrutiny, and a
22
          "lookout" can be placed in the TECs system to advise officers to perform additional
23
          scrutiny. Relevant information may be specific to an individual (e.g., a prior conviction for
24
25        possession of child pornography), or it may be an identified pattern of behavior that is
26        associated with a threat to border security (e.g., a travel pattern associated with drug
27
          smuggling). This risk assessment is crucial given the volume of travelers and goods that
28
29        CBP inspects.    CBP can utilize the Automated Targeting System (ATS) to identify
30
          individuals and cargo that may require additional scrutiny A TS compares traveler, cargo,
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                     4 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 6 of 19



 1        and conveyance information against law enforcement, intelligence, and other enforcement
 2        data using risk-based assessments . ATS uses, among other thigns, data from CBP ' s
 3
          Advance Passenger Information System (APIS). APIS includes information collected in
 4
 5        advance of an air or sea passenger' s departure from or arrival to the United States; the
 6
          information collected and submitted to APIS can also generally be found on routine entry
 7
          documents that passengers and crew members must provide when being processed into or
 8
 9        out of the United States.
10
       12. Upon arrival in the United States, individuals are generally required to present themselves to
11
          CBP at the port of entry' s primary arrival location, often referred to as "primary" or
12
13        "primary inspection." At primary inspection, CBP Officers inspect travelers' documentation
14
          (e.g. , passport, customs declaration), attempt to verify travelers ' identity and citizenship, and
15
          ask questions regarding their travel. The CBP officer at primary may use the information
16
17        provided by the traveler to conduct limited queries of information maintained in TECS. The
18
          information available to the officer at primary includes biographical information, manifest
19
          information transmitted by the carrier and/or APIS information where avai lable, queries
20
21        against lookouts (such as "wants and warrants" and terrorist watchlist information), vehicle
22
          information (in the land environment), and information about the traveler's prior border
23
          crossings. The information available to the officer at primary does not generally include
24
25        information relating to past border searches of electronic devices; the CBP officer
26        conducting the initial processing of travelers at primary is not automatically informed of the
27
          presence of records relating to past border searches of electronic devices and generally does
28
29        not consult records relating to past border searches of electronic devices during the course of
30
          primary inspection.
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                     S of 18
           Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 7 of 19



 1     13. CBP Officers use the available information and their extensive training and experience to
 2        identify situations that warrant additional scrutiny. If the CBP Officer at primary determines
 3
          that additional scrutiny is appropriate (for example, to address concerns related to
 4
 5        admissibility, customs, national security, and/or agricultural laws or other laws enforced or
 6
          administered by CBP), the traveler may be referred for a continuation of the inspection,
 7
          often referred to as "secondary" or "secondary inspection." A secondary inspection is a
 8
 9        continuation of the border inspection and an officer may refer any traveler to secondary
10
          inspection. At secondary, the CBP officer may run law enforcement queries through TECS
11
          and other CBP systems. The information available at secondary includes the same types of
12
13        information available at primary, but may also include additional information that is not
14
          generally available at primary, including additional records relating to prior encounters
15
          between the traveler and CBP. CBP officers conducting secondary inspection generally
16
17        have access to TECS records regarding prior border searches of electronic devices, if they
18
          elect to query such records.
19
       14. CBP's unified border mission responsibilities are varied and complex, and CBP Officers
20
21        take a holistic approach that accounts for the totality of the circumstances in order to
22        properly evaluate and assess the people and goods that seek to cross the border. During an
23
          inspection, every piece of information is evaluated in light of all of the other information.
24
25        The inspection will continue until the officer is able to assess and evaluate the situation and
26        resolve any concerns about border security or violations of law CBP is authorized to enforce
27
          or administer.
28
29
              Border Searches Of Electronic Devices Are An Essential Law Enforcement Tool
30
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U. S. CUSTOMS AND BORDER PROTECTION
                                                    6 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 8 of 19



 1     15 . Border searches of electronic devices must be evaluated in the broader context of border
 2        search authority generally. During border inspections, CBP Officers employ a range of law
 3
          enforcement techniques. For example, CBP Officers may ask questions, conduct personal
 4
 5        searches, inspect baggage, test samples of items, conduct queries in government databases,
 6
          and inspect personal possessions, documents, and other merchandise crossing the border
 7
       16. The ability to engage in these actions and the discretion to determine - based on the totality
 8
 9        of the circumstances - which actions are appropriate in a given inspection is crucial to
10
          CBP's ability to secure the border and identify and interdict threats to national security.
11
       17. CBP conducts border searches in furtherance of CBP' s mission responsibilities as described
12
13        above.    CBP Officers do not initiate border searches, including electronic device searches,
14
          for the purpose of gathering evidence to support prosecutions for crimes that lack a nexus to
15
          the border (though, as federal law enforcement officers, CBP Officers should not disregard
16
17        evidence of criminality that is uncovered during a border search). Rather, border searches
18
          are employed to identify and resolve issues relating to the entire gamut of laws enforced and
19
          administered by CBP at the border.
20
21     18. CBP and U.S. Immigration and Customs Enforcement (ICE), another component of the
22
          Department of Homeland Security, exercise concurrent border search authority. CBP
23
          Officers and ICE Homeland Security Investigations (HSI) agents are federal law
24
25        enforcement officers who are designated as both customs officers and immigration officers
26        and authorized to exercise border search authority. HSI agents are also criminal
27
          investigators. Where circumstances warrant, CBP Officers may notify ICE of a matter
28
29        encountered during the course of a border inspection, and ICE HSI agents may engage in
30
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                    7 of 18
           Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 9 of 19



 1        additional follow-up investigation, particularly where the matter may lead to criminal
 2        prosecution.
 3
       19. CBP's interest in searching for evidence relating to legal violations with a nexus to the
 4
 5        border, is just as vital as its interest in searching for contraband itself. First, in many
 6
          instances, CBP is unable to determine whether a traveler is carrying contraband, such as
 7
          drugs or export-controlled materials, without examining relevant evidence of such crimes.
 8
 9        For example, a traveler's electronic device may contain information indicating the traveler is
10
          transporting narcotics using sophisticated concealment techniques, and the narcotics would
11
          not have been uncovered but for the information contained in the device.
12
13     20. Relatedly, CBP would be unable to accomplish its mission to disrupt many border-related
14
          crimes, such as human trafficking, drug smuggling, and export control violations if it could
15
          not search for evidence related to who is participating in those activities, where the crimes
16
17        are taking place, and how the crimes are being executed. For example, a traveler's
18
          electronic device may contain information evidencing the purchase of goods for export in
19
          violation of economic sanctions, an unlawful transaction that is difficult to establish without
20
21        review of the documentary evidence.
22     21. All persons, conveyances, cargo, baggage, personal effects and merchandise of every
23
          description may be subject to a border inspection, inbound or outbound. This may include
24
25        things as varied as a shipping container, a mobile home, a suitcase, or a purse, along with
26        any items these things might contain.
27
       22. CBP's border inspection may also include a border search of an electronic device. All
28
29        border searches of electronic devices are undertaken in compliance with CBP Directive
30        3340-049A, Border Search of Electronic Devices (January 4, 2018) (CBP Directive). The
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AN D BORDER PROTECTION
                                                      8 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 10 of 19



 1        CBP Directive provides comprehensive policy guidance and standard operating procedures
 2
          for conducing border searches of electronic devices. The CBP Directive fulfills the
 3
          requirement the Trade Facilitation and Trade Enforcement Act of 2015, codified at 6 U.S.C.
 4
 5        § 211 (k), to establish standard operating procedures for searching, reviewing, retaining, and
 6
          sharing information contained in communication, electronic, or digital devices encountered
 7
          by CBP personnel at United States ports of entry.
 8
 9     23. Electronic devices are merchandise capable of containing contraband, such as child
10
          pornography; items that violate intellectual property rights; classified information on a
11
          device not authorized to maintain such information; export controlled material, and many
12
13        others. Electronic devices can also contain records which constitute evidence of a crime or
14
          other legal violation.
15
       24. The following real-life example further clarifies how a warrantless search of an electronic
16
17        device is critical to detecting such electronic contraband, in the context of a border
18
          inspection. CBP stopped Hernando Vergara upon returning from a cruise in Mexico. CBP
19
          officers conducted a brief manual search of "about five minutes" of one of Vergara' s cell
20
21        phones, which uncovered what appeared to be a video of child pornography. United States
22
          v. Vergara, 884 F.3d 1309, 1311 (11th Cir. 2018). A subsequent advanced search of his
23
          phones revealed "more than 100 images and videos" of child pornography, leading to
24
25        Vergara's indictment and conviction for transporting and possessing child pornography,
26
          resulting in a sentence of 96 months ' imprisonment. Id. If probable cause and/or a warrant
27
          had been required to conduct a search ofVergara's phone, it is highly likely that CBP agents
28
29        would have been unable to conduct a search, and instead Vergara and his contraband would
30
          have entered the country, his crimes going entirely undetected.
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                    9 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 11 of 19



 1     25. CBP inspections at the border may involve any number of electronic devices including
 2
          computers, tablets, removable media such as flash drives, disks such as CDs and DVDs,
 3
          external hard drives, tapes, mobile phones, cameras, and media players.
 4
 5     26. As international travelers carry more electronic devices, there is a greater likelihood that
 6
          information that was previously maintained in hard copy form, and easily accessible to CBP
 7
          Officers, is now maintained electronically. For example, historically, information
 8
 9        documenting the purpose of an individual's trip abroad or their intent upon entry into the
10
          United States - such as travel itineraries, lodging information, or contact information -
11
          would have been included in hard copy that CBP would have viewed during inspections.
12
13        CBP often reviews such information to determine the veracity of a traveler's statements at
14
          the border which may be crucial for identifying a threat to border security (such as terrorism
15
          information) or may inform a determination of admissibility for a foreign national (such as
16
17        by indicating an intent to work in the United States that is inconsistent with the visa
18
          category). Now, such information is often contained in electronic devices. In short, border
19
          searches of electronic devices enable CBP to distinguish between legitimate travelers and
20
21        travelers who violate the law or present threats to border security.
22
       27. Through border searches of electronic devices, CBP has identified threats to national
23
          security, including a significant amount of information relating to terrorism.
24
25     28. As Executive Director, I am personally familiar with numerous incidents in which CBP
26
          Officers exercised their discretion to refer an individual for additional scrutiny based on no
27
          advance information or suspicion and in which the resulting search of the individual's
28
29        electronic device revealed information of threats to national and/or border security. For
30
          example, I am personally familiar with incidents in which CBP had no advance information
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                     IO of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 12 of 19



 1        about a particular traveler and conducted a border search of an electronic device that
 2        revealed: (1) personal photographs of the subject of the border inspection with terrorist
 3
          propaganda; (2) videos depicting terrorist images, violence and murder that could not be
 4

 5        satisfactorily explained by the subject of the search; (3) evidence that the individual was
 6
          procuring precursor materials and experimenting with explosive devices; (4) evidence that
 7
          the individual was interested in joining or supporting a terrorist organization and had been
 8
 9        radicalized during their international travel ; (5) materials regarding terrorism along with
10
          evidence of the purchase of unusual amounts of weapons; (6) evidence of an attempt to
11
          bring a minor across the border to engage in sexual activity; (7) evidence that the subject of
12

13        the search targeted individuals of a particular ethnicity for violence; and (8) evidence of a
14
          credible imminent threat to public safety and officer safety.
15
       29. I am also personally familiar with situations in which CBP Officers exercised their
16
17        discretion to refer an individual for additional scrutiny and the resulting search of the
18
          subject's electronic device revealed information that clearly contradicted the individual ' s
19
          stated purpose for travel to the United States. For instance, an electronic device may contain
20
21        information indicating an alien was intending to work in the United States contrary to the
22        limitations of his/her visa or evidence of violations of laws relating to controlled substances.
23
       30. I am aware of instances where border searches of electronic devices have revealed
24
25        information that was used to support a criminal prosecution, such as child pornography and
26
          narcotics or have revealed information that facilitates the execution of the non-criminal
27
          aspects of CBP ' s mission, which includes the enforcement of civil and administrative legal
28
29        requirements. For example an electronic device search may support a determination that a
30
          foreign national is inadmissible (or admissible, as the case may be), lead to a forfeiture of
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U. S. CUSTOMS AND BORDER PROTECTION
                                                    11 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 13 of 19



 1        prohibited merchandise or contraband, form the basis for a civil penalty for violation of
 2        customs laws, or reveal terrorism information.
 3
       31. The vast majority of border searches of electronic devices are basic searches that may be as
 4
 5        short as a matter of minutes and that may involve briefly scrolling through the device. In
 6
          many instances, a brief, basic search is sufficient to alleviate - or heighten - concerns
 7
          presented during a border inspection.
 8
 9                      Judicial Limitations On Border Search Authority Would Endanger
                       National Security And Impede CBP's Ability To Secure The Border
10
11     32. Any effort to detail the impact a probable cause and/or warrant requirement for border
12
          searches of electronic devices would have involves some amount of prediction because it
13
          has never been required by a court for any border search (with very limited exceptions for
14
15        certain types of searches involving international mail). Nevertheless, it is clear that a
16
          probable cause and/or warrant requirement for border searches of electronic devices would,
17
          at the very least, create a special class of merchandise at the border insulated from CBP's
18
19        general search authority; would likely impede CBP ' s ability to expeditiously complete
20
          certain border inspections; would likely prevent CBP from detecting electronic contraband;
21
          and would deprive the federal government of crucial information, including terrorism related
22
23        information, that informs admissibility determinations relating to both people and goods.
24
       33. As explained above, each day, CBP is responsible for inspecting and establishing the
25
          admissibility of over 1 million travelers and over $7 .5 billion worth of imported products.
26
27        Many travelers enter the United States via a land border and CBP has little to no advance
28
          knowledge of those travelers yet still has to make a determination if that individual and his
29
          personal belongings are entitled to entry. The border inspection is the first and most critical
30
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U. S. CUSTOMS AND BORDER PROTECTION
                                                    12 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 14 of 19



 1        moment when the United States government makes a determination as to whether someone,
 2
          and their possessions, may enter the country. Thus, a probable cause and/or warrant
 3
          requirement is not feasible in the unique context of the border and would likely be
 4
 5        unworkable if required for border searches of electronic devices. Unlike a typical law
 6
          enforcement investigation, the nature of the border environment requires CBP to make rapid
 7
          determinations regarding the people and things present at the border, based on the limited
 8
 9        information available, generally without the benefit of extrinsic information developed
10
          through a prolonged investigation.
11
       34. In contrast, a warrant necessarily requires advance information to support the probable cause
12
13        determination, requires the time and deliberateness associated with review by a neutral
14
          magistrate, and requires the identification of a specific person or thing to be searched and
15
          the particular crime that is implicated. In a border environment, such advance information
16
17        necessary to support probable cause for search is often minimal.
18
       35. Based on my knowledge and experience, requiring probable cause and/or a warrant to
19
          conduct a border search of an electronic device would significantly hamper CBP's ability to
20
21        fulfill its mandate to secure the border and identify and interdict threats to border security
22
          and national security because the result would be that most electronic devices would not be
23
          able to be searched. CBP simply cannot fulfill its mandate if all electronic devices could be
24
25        introduced into the United States without being subject to inspection.
26
       36. Based on my knowledge and experience, a warrant and/or probable cause requirement for
27
          electronic devices would lead to several negative effects. First, it would likely increase the
28
29        length of detentions and increase the number of instances in which a traveler's device was
30
          detained after the traveler was released, as CBP would need to consult alternatives sources
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                    13 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 15 of 19



 1        of information to resolve issues as to the admissibility of the traveler or the device or, if the
 2        issue could not be resolved and circumstances warranted, CBP would need to seek a warrant
 3
          to conduct a search of the device. Second, it would likely increase the number of instances
 4
 5        in which an alien was unable to establish their admissibility to the satisfaction of the CBP
 6
          Officer, as CBP may lack access to important information regarding the alien's intentions in
 7
          traveling to the United States (information that previously may have been routinely
 8
 9        examined in hardcopy). Third, it would likely increase the burden on the judicial system
10
          given the sheer volume of international travelers and the multitude of legal requirements that
11
          apply at the border. Fourth, it would likely increase the number of electronic devices
12
13        excluded from the United States due to CBP ' s inability to complete the inspection of the
14
          item. Fifth, it would likely result in travel delays due to the increased time involved in
15
          pursuing a warrant or due to the inability to resolve issues at the border without gathering
16
17        information from other sources, if they exist. Sixth, it would introduce a threat to national
18
          security given the various types of information that may be contained in an electronic device
19
          and the difficulty in demonstrating probable cause in the border environment
20
21     37. For example, if CBP had concerns about a traveler that did not rise to the level of probable
22        cause - such as evasive answers or contradictory statements - CBP could refer the traveler
23
          to secondary inspection to resolve the concern. If, under current authority, the CBP Officer
24
25        conducted a brief basic search of the traveler' s electronic device, that review may quickly
26
          and effectively clarify the purpose of the traveler's international trip and resolve the issue.
27
          If CBP were prohibited from conducting that search, however, the CBP Officer would be
28
29        more likely detain the traveler for extensive questioning, thoroughly search the remainder of
30
          the traveler's belongings, conduct additional research, and engage in other actions as needed
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                     14 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 16 of 19



 1        to resolve the concern. This would increase the length of the traveler's detention and reduce
 2        efficiency, which would undermine CBP's mission to facilitate legitimate travel and trade.
 3
          While CBP Officers conduct border searches of electronic devices in only a minute fraction
 4
 5        of a percent of border inspections, they do so when it is appropriate in the context of the
 6
          totality of the circumstances. In those situations, searches of electronic devices are an
 7
          indispensable law enforcement tool at the border.
 8
 9     38 . A requirement to obtain a warrant to search electronic devices at the border would pose a
10
          clear threat to CBP ' s law enforcement mission and thereby present a critical threat to
11
          national security by creating a safe-haven for contraband and evidence for those who would
12
13        seek to harm United States interests. Indeed, shielding electronic devices while permitting
14
          border searches of all other items would provide an obvious incentive for criminals to use
15
          electronic devices to introduce contraband and other security threats into the United States.
16
17        The inability to search or detain an electronic device absent probable cause thus risks
18
          creating a significant blind spot in CBP ' s ability to assess persons and things crossing our
19
          borders.
20
21     39. When it comes to contraband, an electronic device is no different than any other container
22
          that may contain prohibited merchandise or other items that are unlawful to import or
23
          possess. For example, an electronic device can contain child pornography, classified
24
25        information, technology and data subject to export controls, and counterfeit or pirated digital
26        materials. Electronic devices can also contain information that poses a threat to national
27
          security, including terrorist information, seditious materials, and information relating to
28
29        weapons proliferation.
30
31
32   DECLARA TJON OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                    15 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 17 of 19



 1     40. I am aware that plaintiffs assert digital contraband such as child pornography can also be
 2
          distributed through the internet and, as a result, may bypass border inspections conducted at
 3
          ports of entry. While child pornography is distributed through the internet, it is also
 4
 5        transported in the personal electronic devices of travelers. The fact that contraband is
 6
          available domestically does not obviate the fact that it is unlawful to possess such material
 7
          while crossing the border. Just as it is entirely appropriate for CBP to conduct border
 8
 9        searches for narcotics despite the fact they may be available domestically, the government
10
          has a strong interest in interdicting digital contraband contained in electronic devices that are
11
          crossing the border.
12
13     41 . I am also aware that plaintiffs argue that certain border searches of international mail
14
          already require a warrant and therefore, according to plaintiffs, a warrant requirement for
15
          border searches of electronic devices would not impose an undue burden on the government.
16
17        However, this warrant requirement is for limited circumstances and rarely exercised. By
18
          regulation, customs officers are required to obtain consent or a warrant to open sealed letter
19
          class mail that appears to contain only correspondence or to read correspondence contained
20
21         in sealed or unsealed letter class mail. 19 C.F.R. §§ 145.2 and 145.3. CBP policy on the
22
           search of inbound international mail is consistent with the governing regulations. However,
23
          these limited requirements only apply to one type of mail - specifically, letter class mail.
24
25        Furthermore, the applicable policy and regulations only apply to international mail articles
26        being transmitted in the postal system. Letters carried by individuals or private carriers
27
           (e.g. , express consignment operators) are not considered to be mail, even if they are
28
29         stamped.
30
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                     16 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 18 of 19



 1     42. With regard to the governmental interests served by border search authority, electronic
 2
          devices are markedly different from correspondence in the international postal system. An
 3
          electronic device, by its nature, can serve as a virtual container for many different types of
 4
 5        information and digital media, including prohibited or restricted items, but the nature of the
 6
          device's contents cannot be known unless the information is actually reviewed. Mail, on the
 7
          other hand, contains a physical object or objects that can be examined non-intrusively
 8
 9        without opening the article (e.g., by feeling the envelope, conducting an x-ray scan, etc.).
10
          See 19 C.F.R. Part 145 App'x, sec. C. Thus, information can be gleaned about the contents
11
          of a mail article without opening a sealed envelope or reading the correspondence; the same
12
13        cannot be said about the contents of an electronic device. Furthermore the restrictions on
14
          examining correspondence contained in letter class mail only applies to mail articles in the
15
          international postal system. In contrast, the vast majority of electronic devices inspected by
16
17        CBP are in the possession of an individual who is seeking to bring the device into the United
18
          States. By virtue of crossing the international border, that individual is already subject to
19
          inspection and the reduced expectation of privacy that encounter entails.
20
21     43. Based on my training and experience, the imposition of a probable cause and warrant
22
          requirement on border searches of electronic devices would incentivize individuals who
23
          traffic in prohibited materials to store such information in electronic devices when traversing
24
25        the border and would remove the clear deterrent effect of border searches for electronic
26        devices. It would also adversely impact CBP 's ability to utilize border search authority in
27
          furtherance of the United States' clear interests in enforcing the law at the border and
28
29        protecting border security.
30
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                    17 of 18
          Case 1:17-cv-11730-DJC Document 98-1 Filed 06/06/19 Page 19 of 19



 1    I declare under the penalty of perjury that the fo         tements are true and correct, to the
      best of my knowledge, information, and be11·~;:=:::.:-i<
 2
      Dated: June 6, 2019
 3
                                                          . owe
 4                                                Executive Director, Operations
                                                  Office of Field Operations
 5
                                                  U.S. Customs and Border Protections
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32   DECLARATION OF RANDY J. HOWE
     OFFICE OF FIELD OPERATIONS
33   U.S. CUSTOMS AND BORDER PROTECTION
                                                     18 of 18
